

113 S1826 IS: Motorsports Fairness and Permanency Act
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1826IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Ms. Stabenow (for herself, Mr. Burr, Mr. Cochran, Mrs. Hagan, Mr. Heller, Mr. Nelson, Ms. Landrieu, Mr. Moran, Mrs. Shaheen, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide predictability and certainty in the tax law, create jobs, and encourage investment.1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency
			 Act.2.7-year class life for motorsports
			 entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (D).